Citation Nr: 1007813	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability as caused by VA 
hospitalization, surgical, or medical treatment involving a 
colonoscopy at VA medical facility on April 20, 2004 and 
subsequent colostomy performed by VA in July 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim.

In August 2008, the Board remanded the claim for additional 
development of a VA medical opinion and adjudicative action.  
That opinion was obtained, and the case has been returned to 
the Board for further appellate review. 


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veterans additional disability of perforation of the colon, 
the resulting colostomy, and the closure of the colostomy was 
not caused by VA hospitalization, surgical, or medical 
treatment of colonoscopy in April 2004. 

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's additional disability of a large incisional hernia 
in the left upper quadrant was caused by an event that was 
not reasonably foreseeable during VA hospitalization, 
surgical, or medical treatment of closure of the colostomy in 
July 2004. 


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a large incisional hernia in the left 
upper quadrant as caused by VA hospitalization or medical or 
surgical treatment in July 2004 have been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).

2.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 for other disability as caused by colonoscopy, 
perforation of the colon, colostomy, and the closure of the 
colostomy have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, legally adequate notice was provided in 
December 2004 correspondence.  This letter informed the 
Veteran of the elements of a claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, described the 
evidence and information needed to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  A second letter dated in October 2008 informed 
the Veteran of VA policies and practices with regard to 
assignment of disability evaluations and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in a supplemental statement of the 
case.  The Board finds that the Veteran has been provided all 
notice required to afford him a meaningful opportunity to 
participate in the claims process.

VA additionally has a duty to assist the Veteran in the 
development of the claim. This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained complete VA treatment records from 2003 (prior 
to the colonoscopy and the subsequent surgeries at issue).  
The Board had remanded this claim in August 2008 to provide 
the Veteran with an examination and obtain a medical opinion.  
Neither the appellant nor his representative has indicated 
that there is any additional existing evidence that is 
necessary to decide the claim that has not been obtained; 
hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis of 38 U.S.C.A. § 1151 Claim

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable. 

The version of 38 U.S.C.A. § 1151 that became effective 
October 1, 1997 is the applicable statute in this case.  
Effective October 1, 1997, the provisions of 38 U.S.C.A. § 
1151 provide in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable. 

The implementing regulation (applicable to section 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361, which provides that, in order to determine whether a 
veteran has an additional disability, VA compares a veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to a veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) (informed 
consent) or (d)(2) (unforeseen event) of this section.  
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without a veteran's informed consent, or, in appropriate 
cases, was without a veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care provider substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2009).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2009).

In this case, the following facts are not in dispute.  The 
Veteran underwent a colonoscopy at a VA medical facility on 
April 20, 2004, and polyps were removed.  The Veteran signed 
a consent form at that time that acknowledged that one of the 
associated risks was "perforation (hole) in the colon."  
Immediately following the colonoscopy, the Veteran developed 
severe pain after the surgery, and it was determined that he 
had incurred a perforation of the colon during the 
colonoscopy.  He had to undergo a colostomy the following 
day.  

In July 2004, VA medical personnel reattached the colostomy 
and closed up the wound.  The Veteran subsequently developed 
a left upper quadrant hernia, which he currently has.

The Veteran acknowledges that perforation of the colon was a 
foreseen event.  See August 2008 informal hearing 
presentation (acknowledging he had been "assured of the 
extremely limited risk of incurring a perforation").  
However, his contention is that the perforation was the 
result of negligence by VA.

As alleged by the Veteran, the Board must determine whether 
the additional disability was actually and proximately caused 
by the VA colonoscopy, that is, whether the VA treatment 
conformed to the accepted standard of care, or was marked by 
some fault or failure on the part of VA.  In addition, the 
Board must determine if the complications, including the 
colostomy, the closure of the colostomy, and left upper 
quadrant hernia were reasonably foreseeable events.

The Board requested that the Veteran be examined so that a 
medical professional could provide an opinion as to whether 
VA negligence or fault was involved in the perforation of the 
colon.  In a February 2009 VA examination report, a VA 
general surgeon reviewed the evidence of record and examined 
the Veteran and concluded that there was no negligence.  He 
noted that, while perforation of the colon is not common, the 
fact that it happened would not be due to carelessness, 
negligence, lack of proper skills, error in judgment, or 
similar instance of fault on VA's part.  He wrote, "This is 
simply an incident that can occur when a polyp is biopsied."  
The examiner noted that the colostomy surgery was a necessary 
surgery and that, "Unfortunately the [V]eteran has developed 
an incisional hernia left upper quadrant of the abdomen."

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the perforation of the colon, the 
colostomy, and the closure of the colostomy, but that the 
evidence supports a finding of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
incisional hernia in the left upper quadrant of the abdomen.  
The reasons follow.

As noted above, the Veteran has essentially conceded that the 
perforation of the colon was a foreseeable event, as it was 
an included risk on the consent form the Veteran signed prior 
to undergoing the VA colonoscopy.  See Request for 
Administration of Anesthesia and Performance of Operations, 
Procedures and Transfusions, dated April 2004.  The Board 
finds that the perforation of the colon, the colostomy, and 
the closure of the colostomy to be all part of the same 
"additional disability."  The colostomy was a necessary 
surgery following the discovery of the perforation.  The 
evidence shows that the Veteran made the decision to have the 
colostomy closed.  See July 2004 VA hospitalization summary 
report showing a finding that the Veteran "had extensive 
counseling and understands that this is an elective 
procedure."  Thus, foreseeability is not an issue as to the 
"additional disability" involving perforation of the colon, 
the resulting colostomy, and the closure of the colostomy.

The first consideration in this case is whether there was 
negligence or fault on VA's part.  In a February 2009 VA 
examination report, a "previous general surgeon for" 
25 years determined that there was no negligence in this 
case.  He noted that while the risk was small that a 
perforation would occur, the fact that it happened did not 
establish negligence, lack of proper skills, error in 
judgment, or similar instance of fault on VA's part.  The 
Board accords this medical opinion high probative value 
because it is clear the examiner reviewed the record, had an 
opportunity to examine the Veteran, and has had 25 years of 
experience being a general surgeon.  The facts he reported in 
the examination report were accurate, and he provided a 
rationale for his opinion.  There is no competent evidence to 
refute this opinion.

While the Veteran has alleged negligence or fault on VA's 
part, and his is competent to testify to some facts that may 
service as the factual basis for an opinion regarding 
negligence or fault, he is not competent to offer opinions on 
matters requiring specialized training or knowledge, such as 
etiology of disability or proper medical practice or 
standards of care, or whether a medical professional was 
negligent or at fault in providing such medical care or 
hospitalization or surgical treatment.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).

The Board is sympathetic to the trauma of having to undergo a 
colostomy and then the closure of the colostomy and the 
residual scarring it leaves.  The perforation to the colon 
was an unfortunate development, but one which did not occur 
due to error, including fault or negligence, by treating VA 
doctors.  See February 2009 VA examination report.  It is a 
known risk of undergoing a colonoscopy, and specifically a 
risk to which the Veteran knowingly consented.  Id.; see also 
April 2004 consent form.  For these reasons, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim to the extent the additional disability is claimed to 
include perforation of the colon, the necessity for a 
colostomy, and the closure of the colostomy in July 2004, and 
this part of the Veteran's claim must be denied.  Because the 
preponderance of the evidence is against this part of the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the incisional hernia in the left 
upper quadrant is warranted for the additional disability of 
a large incisional hernia in the left upper quadrant.  The 
Board finds that the incisional hernia in the left upper 
quadrant was caused by an event that was not reasonably 
foreseeable during VA hospitalization, surgical, or medical 
treatment of closure of the colostomy in July 2004.  In the 
February 2009 VA examination report, the examiner made it 
clear that the hernia is the result of the closure of the 
colostomy.  The July 2004 VA hospitalization summary report 
shows that the Veteran was informed of the risks involved in 
this procedure, which included "myocardial infarction, 
pneumonia, deep vein thrombosis, pulmonary embolus, urinary 
tract infection, hemorrhage, and the associated potential 
complications from need for blood transfusion."  An 
incisional hernia is not listed as one of the risks.  (There 
is no consent form of record.)

The Board is fully aware that the VA examiner was not asked 
whether the incisional hernia was a foreseeable event.  
However, of record is the VA hospitalization summary report, 
which lists the risks associated with closing a colostomy.  
None of the risks listed includes an incisional hernia, and 
the Board does not have the 


benefit of reviewing the consent form for this procedure to 
see what risks were listed.  Resolving all reasonable doubt 
in favor of the Veteran, the Board finds that the incisional 
hernia (only) was not a reasonably foreseeable event.  To 
this extent only, the claim for compensation under 
38 U.S.C.A. § 1151 is granted.


ORDER

Compensation benefits for incisional hernia of the left upper 
quadrant under the provisions of 38 U.S.C.A. § 1151, as 
caused by colostomy performed by VA in July 2004, is granted.  


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


